DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Preliminary Amendment
A preliminary amendment was received on 11/08/2022. The amendment to the specification, that is the change in title, is approved for entry. Presently, claims 2-13 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. 2003/0073518 to Marty in view of US Patent No. 7,264,554 to Bentley.
	With regard to claim 2, Marty discloses a method for basketball, comprising: capturing images of at least a portion of a basketballs hot towards a basketball hoop (00047-0048; 0051; 0058); identifying by at least one processor the basketball (0049; 0058); determining by the at least one processor, based on the images, a location of the basketball in three-dimension (3D) space (0089); determining by the at least one processor a trajectory of the basketball in 3D space based on the images (0047-0048; 0061); determining by the at least one processor an effect [related to] the hand on the trajectory of the basketball (0089); providing an output by the at least one processor based on the determined location of the basketball (0063; ) displaying at least a portion of the basketball shot with a display device (0080); and presenting on a display of the portion of the basketball shot by the display device visual information or graphics based on the determined trajectory (0068; 0080).
	Although Marty discloses all kinds of information about statistics of the basketball directly after it releases from a hand of a player (0089) it is not Marty does not appear to be explicitly clear that it is distinctly the hand causing the changes. However, Bentley teaches analyzation of the hand in video images take during a sporting event (col. 18, lines 34-42).
	With regard to claim 3, Bentley teaches wherein the displaying comprises rendering an animation of the basketball shot based on the determined trajectory (col. 18, lines 34-42).
	With regard to claim 4, the combination of Marty and Bentley teaches wherein the animation depicts a motion of the basketball along the determined trajectory and a motion of the hand (Marty at 0080; Bentley at col. 18, lines 34-42).
	With regard to claim 5, the combination of Marty and Bentley teaches determining by the at least one processor a motion of the hand based on the images, wherein the determining the effect of the hand on the trajectory of the basketball is based on the determined motion (Marty at 0080; Bentley at col. 18, lines 34-42).
	With regard to claim 6, the combination of Marty and Bentley teaches determining by the at least one processor when the hand exerts a force on the basketball based on the images (Marty at 0080; Bentley at col. 18, lines 34-42).
	With regard to claim 7, the combination of Marty and Bentley teaches calculating by the at least one processor a force vector for the force based on a motion of the hand in the images, wherein the determining the effect of the hand on the trajectory of the basketball is based on the force vector (Marty at 0080; Bentley at col. 18, lines 34-42).
	Claims 8-13 are mirror claims of 2-7 and are rejected in like manner.
	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Bentley with the disclosure of Marty such that users would be able to see different body movements, particularly of hands, and how they resulted in various trajectories when shooting a basketball.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jay Trent Liddle/Primary Examiner, Art Unit 3715